


110 HR 6421 IH: Rigs to Reefs Act of 2008
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6421
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Shuster
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Ways and Means,
			 Energy and Commerce,
			 Science and Technology,
			 Transportation and
			 Infrastructure, and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Interior to establish and
		  implement a competitive oil and gas leasing program for the Coastal Plain of
		  Alaska, to provide for expanded leasing of the oil and gas resources of the
		  outer Continental Shelf for exploration, to eliminate certain impediments to
		  the development of nuclear energy sources, to promote coal-to-liquid fuel
		  activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Independence
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—OIL AND GAS LEASING PROGRAM FOR LANDS WITHIN THE COASTAL
				PLAIN OF ALASKA
				Sec. 101. Short title.
				Sec. 102. Definitions.
				Sec. 103. Leasing program for lands within the Coastal
				Plain.
				Sec. 104. Lease sales.
				Sec. 105. Grant of leases by the Secretary.
				Sec. 106. Lease terms and conditions.
				Sec. 107. Coastal plain environmental protection.
				Sec. 108. Expedited judicial review.
				Sec. 109. Federal and State distribution of
				revenues.
				Sec. 110. Rights-of-way across the Coastal Plain.
				Sec. 111. Conveyance.
				Sec. 112. Local government impact aid and community service
				assistance.
				Sec. 113. ANWR Alternative Energy Trust Fund.
				Title II—OPENING OF OUTER CONTINENTAL SHELF
				Sec. 201. Short title.
				Sec. 202. Policy.
				Sec. 203. Definitions under the Outer Continental Shelf Lands
				Act.
				Sec. 204. Determination of Adjacent Zones and planning
				areas.
				Sec. 205. Administration of leasing.
				Sec. 206. Grant of leases by Secretary.
				Sec. 207. Reservation of lands and rights.
				Sec. 208. Outer Continental Shelf Leasing Program.
				Sec. 209. Coordination with Adjacent States.
				Sec. 210. Environmental studies.
				Sec. 211. Federal Energy Natural Resources Enhancement Act of
				2008.
				Sec. 212. Termination of effect of laws prohibiting the
				spending of appropriated funds for certain purposes.
				Sec. 213. Outer Continental Shelf incompatible use.
				Sec. 214. Repurchase of certain leases.
				Sec. 215. Offsite environmental mitigation.
				Sec. 216. Minerals Management Service.
				Sec. 217. Authority to use decommissioned offshore oil and gas
				platforms and other facilities for artificial reef, scientific research, or
				other uses.
				Sec. 218. Repeal of requirement to conduct comprehensive
				inventory of OCS oil and natural gas resources.
				Sec. 219. Leases for areas located within 100 miles of
				California or Florida.
				Sec. 220. Coastal impact assistance.
				Sec. 221. Oil shale and tar sands amendments.
				Title III—NUCLEAR ENERGY
				Sec. 301. Incentives for innovative technologies.
				Sec. 302. Standby support for certain nuclear plant
				delays.
				Sec. 303. Authorization for nuclear power 2010
				program.
				Sec. 304. Domestic manufacturing base for nuclear components
				and equipment.
				Sec. 305. Nuclear energy workforce.
				Sec. 306. Licensing of new nuclear power plants.
				Sec. 307. Investment tax credit for investments in nuclear
				power facilities.
				Sec. 308. National Nuclear Energy Council.
				Sec. 309. Temporary spent nuclear fuel storage
				agreements.
				Sec. 310. Implementation of temporary spent nuclear fuel
				storage agreements.
				Sec. 311. Expedited procedures for congressional review of
				temporary spent nuclear fuel storage agreements.
				Sec. 312. Contracting and Nuclear Waste Fund.
				Sec. 313. Confidence in availability of waste
				disposal.
				Title IV—AMENDMENTS TO THE INTERNAL REVENUE CODE OF
				1986
				Sec. 401. Credit for investment in coal-to-liquid fuels
				projects.
				Sec. 402. Temporary expensing for equipment used in
				coal-to-liquid fuels process.
				Sec. 403. Extension of alternative fuel credit for fuel derived
				from coal through the Fischer-Tropsch process or the Schobert
				process.
			
		IOIL
			 AND GAS LEASING PROGRAM FOR LANDS WITHIN THE COASTAL PLAIN OF ALASKA
			101.Short
			 titleThis title may be cited
			 as the American Energy Independence
			 and Price Reduction Act.
			102.DefinitionsIn this title:
				(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
				103.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this Act. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and local authorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this Act.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					104.Lease
			 sales
				(a)In
			 generalLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease sale
			 bidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage minimum
			 in first saleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease
			 salesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this Act;
					(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, within 90 days after the date of the
			 completion of such sale; and
					(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					105.Grant of leases
			 by the Secretary
				(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 104 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 transfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				106.Lease terms and
			 conditions
				(a)In
			 generalAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 103(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				107.Coastal plain
			 environmental protection
				(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 103, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 consolidation planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to public
			 landsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					108.Expedited
			 judicial review
				(a)Filing of
			 complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				109.Federal and
			 State distribution of revenues
				(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided in section 112(d), the
			 balance shall be transferred to the ANWR Alternative Energy Trust Fund
			 established by this title.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				110.Rights-of-way
			 across the Coastal Plain
				(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 103(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				111.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				112.Local
			 government impact aid and community service assistance
				(a)Financial
			 assistance authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
						(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				113.ANWR Alternative
			 Energy Trust Fund
				(a)Establishment of
			 trust fundThere is established in the Treasury of the United
			 States a trust fund to be known as the ANWR Alternative Energy Trust
			 Fund, consisting of such amounts as may be transferred to the ANWR
			 Alternative Energy Trust Fund as provided in section 109.
				(b)Expenditures
			 from ANWR Alternative Energy Trust Fundk
					(1)In
			 generalAmounts in the ANWR Alternative Energy Trust Fund shall
			 be available without further appropriation to carry out specified provisions of
			 the Energy Policy Act of 2005 (Public Law 109–58; in this section referred to
			 as EPAct2005) and the Energy Independence and Security Act of
			 2007 (Public Law 110–140; in this section referred to as
			 EISAct2007), as follows:
						
							
								
									To carry out the provisions
					 of:The following percentage of annual receipts to the ANWR
					 Alternative Energy Trust Fund, but not to exceed the limit on amount
					 authorized, if any:
									
								
								
									EPAct2005:
									
									Section
					 2101.5 percent
									
									Section
					 2421.0 percent
									
									Section
					 3692.0 percent
									
									Section
					 4016.0 percent
									
									Section
					 8126.0 percent
									
									Section
					 93119.0 percent
									
									Section
					 9421.5 percent
									
									Section
					 9623.0 percent
									
									Section
					 9681.5 percent
									
									Section
					 1704 6.0 percent
									
									EISAct2007:
									
									Section
					 20715.0 percent
									
									Section
					 6071.5 percent
									
									Title
					 VI, Subtitle B3.0 percent
									
									Title
					 VI, Subtitle C1.5 percent
									
									Section
					 6419.0 percent
									
									Title
					 VII, Subtitle A15.0 percent
									
									Section
					 11121.5 percent
									
									Section
					 13046.0 percent.
									
								
							
						
					(2)Apportionment of
			 excess amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out such sections and subtitles, in proportion to the amounts authorized by law
			 to be appropriated for such other sections and subtitles.
					IIOPENING OF OUTER
			 CONTINENTAL SHELF
			201.Short
			 titleThis title may be cited
			 as the Deep Ocean Energy Resources Act
			 of 2008.
			202.PolicyIt is the policy of the United States
			 that—
				(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
				(2)adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
				(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
				(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
				(5)it
			 is not reasonably foreseeable that exploration of a leased tract located more
			 than 25 miles seaward of the coastline, development and production of a natural
			 gas discovery located more than 25 miles seaward of the coastline, or
			 development and production of an oil discovery located more than 50 miles
			 seaward of the coastline will adversely affect resources near the
			 coastline;
				(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
				(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
				203.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
				(1)by amending
			 paragraph (f) to read as follows:
					
						(f)The term
				affected State means the Adjacent
				State.
						;
				(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
				(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
				(4)by adding at the
			 end the following:
					
						(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes Puerto Rico
				and the other Territories of the United States.
						(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
						(t)The term
				miles means statute miles.
						(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
						(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
						;
				and
				(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
				204.Determination
			 of Adjacent Zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
			205.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
				
					(k)Voluntary
				Partial Relinquishment of a LeaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008.
					(l)Natural Gas Lease
				RegulationsNot later than July 1, 2009, the Secretary shall
				publish a final regulation that shall—
						(1)establish
				procedures for entering into natural gas leases;
						(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the Deep Ocean
				Energy Resources Act of 2008;
						(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the Deep Ocean Energy
				Resources Act of 2008;
						(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
						(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
						(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
						.
			206.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
				(1)in
			 subsection (a)(1) by inserting after the first sentence the following:
			 Further, the Secretary may grant natural gas leases in a manner similar
			 to the granting of oil and gas leases and under the various bidding systems
			 available for oil and gas leases.;
				(2)by adding at the
			 end of subsection (b) the following:
					
						The
				Secretary may issue more than one lease for a given tract if each lease applies
				to a separate and distinct range of vertical depths, horizontal surface area,
				or a combination of the two. The Secretary may issue regulations that the
				Secretary determines are necessary to manage such leases consistent with the
				purposes of this
				Act.;
				(3)by amending
			 subsection (p)(2)(B) to read as follows:
					
						(B)The Secretary shall provide for the
				payment to coastal states, and their local coastal governments, of 25 percent
				of Federal receipts from projects authorized under this section located
				partially or completely within the area extending seaward of State submerged
				lands out to 4 marine leagues from the coastline, and the payment to coastal
				states of 25 percent of the receipts from projects completely located in the
				area more than 4 marine leagues from the coastline. Payments shall be based on
				a formula established by the Secretary by rulemaking no later than 180 days
				after the date of the enactment of the Deep Ocean Energy Resources Act of 2008
				that provides for equitable distribution, based on proximity to the project,
				among coastal states that have coastline that is located within 200 miles of
				the geographic center of the
				project.
						;
				(4)by adding at the
			 end the following:
					
						(q)Natural Gas
				Leases
							(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
							(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease.
							(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
							(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
							(r)Removal of
				Restrictions on Joint Bidding in Certain Areas of the Outer Continental
				ShelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008.
						(s)Royalty
				Suspension ProvisionsThe Secretary shall agree to a request by
				any lessee to amend any lease issued for Central and Western Gulf of Mexico
				tracts during the period of January 1, 1998, through December 31, 1999, to
				incorporate price thresholds applicable to royalty suspension provisions, or
				amend existing price thresholds, in the amount of $40.50 per barrel (2006
				dollars) for oil and for natural gas of $6.75 per million Btu (2006 dollars).
				Any amended lease shall impose the new or revised price thresholds effective
				October 1, 2008. Existing lease provisions shall prevail through September 30,
				2008. After the date of the enactment of the Deep Ocean Energy Resources Act of
				2008, price thresholds shall apply to any royalty suspension volumes granted by
				the Secretary. Unless otherwise set by Secretary by regulation or for a
				particular lease sale, the price thresholds shall be $40.50 for oil (2006
				dollars) and $6.75 for natural gas (2006 dollars).
						(t)Conservation of
				Resources Fees
							(1)Not later than one
				year after the date of the enactment of the Deep Ocean Energy Resources Act of
				2008, the Secretary by regulation shall establish a conservation of resources
				fee for producing leases that will apply to new and existing leases which shall
				be set at $9 per barrel for oil and $1.25 per million Btu for gas. This fee
				shall only apply to leases in production located in more than 200 meters of
				water for which royalties are not being paid when prices exceed $40.50 per
				barrel for oil and $6.75 per million Btu for natural gas in 2006, dollars. This
				fee shall apply to production from and after October 1, 2008, and shall be
				treated as offsetting receipts.
							(2)Not later than one
				year after the date of the enactment of the Deep Ocean Energy Resources Act of
				2008, the Secretary by regulation shall establish a conservation of resources
				fee for nonproducing leases that will apply to new and existing leases which
				shall be set at $3.75 per acre per year. This fee shall apply from and after
				October 1, 2008, and shall be treated as offsetting
				receipts.
							;
				(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
				(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
				(7)effective October
			 1, 2008, in subsection (g)—
					(A)by striking all
			 after (g), except paragraph (3);
					(B)by striking the
			 last sentence of paragraph (3); and
					(C)by striking
			 (3).
					207.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
				(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that is extended by a State under subsection (h), nor may the
			 President withdraw from leasing any area for which a State failed to prohibit,
			 or petition to prohibit, leasing under subsection (g). Further, in the area of
			 the outer Continental Shelf more than 100 miles from any coastline, not more
			 than 25 percent of the acreage of any OCS Planning Area may be withdrawn from
			 leasing under this section at any point in time. A withdrawal by the President
			 may be for a term not to exceed 10 years. When considering potential uses of
			 the outer Continental Shelf, to the maximum extent possible, the President
			 shall accommodate competing interests and potential uses.;
				(2)by adding at the
			 end the following:
					
						(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
							(1)Prohibition
				against leasing
								(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the Deep Ocean Energy Resources
				Act of 2008, the Secretary shall not offer for leasing for oil and gas, or
				natural gas, any area within 50 miles of the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region or the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area within 50 miles of the coastline not withdrawn under that Memorandum
				that is included within the Gulf of Mexico OCS Region Eastern Planning Area as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas or the Florida Straits Planning Area as
				indicated on the map entitled Atlantic OCS Region State Adjacent Zones
				and OCS Planning Areas, both of which are dated September 2005 and on
				file in the Office of the Director, Minerals Management Service.
								(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the Deep Ocean Energy Resources Act of 2008 for natural gas leasing or by
				June 30, 2011, for oil and gas leasing, the Secretary shall offer for leasing
				any area more than 50 miles but less than 100 miles from the coastline that was
				withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific
				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted
				on the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area more than 50 miles but less than 100 miles of the coastline
				not withdrawn under that Memorandum that is included within the Gulf of Mexico
				OCS Region Eastern Planning Area as indicated on the map entitled Gulf
				of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or
				within the Florida Straits Planning Area as indicated on the map entitled
				Atlantic OCS Region State Adjacent Zones and OCS Planning Areas,
				both of which are dated September 2005 and on file in the Office of the
				Director, Minerals Management Service.
								(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect. Any tract only partially added to
				the Gulf of Mexico OCS Region Central Planning Area by this Act shall be
				eligible for leasing of the part of such tract that is included within the Gulf
				of Mexico OCS Region Central Planning Area, and the remainder of such tract
				that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be
				developed and produced by the lessee of such partial tract using extended reach
				or similar drilling from a location on a leased area. Further, any area in the
				OCS withdrawn from leasing may be leased, and thereafter developed and produced
				by the lessee using extended reach or similar drilling from a location on a
				leased area located in an area available for leasing.
							(3)Petition for
				leasing
								(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies. Except for any area described in the last
				sentence of paragraph (2), a petition for leasing any part of the Alabama
				Adjacent Zone that is a part of the Gulf of Mexico Eastern Planning Area, as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas which is dated September 2005 and on file
				in the Office of the Director, Minerals Management Service, shall require the
				concurrence of both Alabama and Florida.
								(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
									(i)requiring a net
				reduction in the number of production platforms;
									(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
									(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
									(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
									(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
									(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
								(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
								(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the enactment of the Deep Ocean Energy Resources Act of 2008 for the areas made
				available for leasing under paragraph (2), the Secretary shall amend the
				current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to include a
				lease sale or sales for at least 75 percent of the associated areas, unless
				there are, from the date of approval, expiration of such time limits, or
				enactment, as applicable, fewer than 12 months remaining in the current 5-Year
				Leasing Program in which case the Secretary shall include the associated areas
				within lease sales under the next 5-Year Leasing Program. For purposes of
				amending the 5-Year Program in accordance with this section, further
				consultations with States shall not be required. For purposes of this section,
				an environmental assessment performed under the provisions of the
				National Environmental Policy Act of
				1969 to assess the effects of approving the petition shall be
				sufficient to amend the 5-Year Leasing Program.
								(h)Option To Extend
				Withdrawal From Leasing Within Certain Areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
				Extensions of the withdrawal from leasing of any part of the Alabama Adjacent
				Zone that is more than 50 miles, but less than 100 miles, from the coastline
				that is a part of the Gulf of Mexico OCS Region Eastern Planning Area, as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas which is dated September 2005 and on file
				in the Office of the Director, Minerals Management Service, may be made by
				either Alabama or Florida.
						(i)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
						(j)Prohibition on
				Leasing East of the Military Mission Line
							(1)Notwithstanding
				any other provision of law, from and after the enactment of the Deep Ocean
				Energy Resources Act of 2008, no area of the outer Continental Shelf located in
				the Gulf of Mexico east of the military mission line may be offered for leasing
				for oil and gas or natural gas prior to January 1, 2022.
							(2)In this subsection,
				the term military mission line means a line located at 86 degrees,
				41 minutes West Longitude, and extending south from the coast of Florida to the
				outer boundary of United States territorial waters in the Gulf of
				Mexico.
							.
				208.Outer
			 Continental Shelf Leasing ProgramSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
				(1)in
			 subsection (a), by adding at the end of paragraph (3) the following: The
			 Secretary shall, in each 5-year program, include lease sales that when viewed
			 as a whole propose to offer for oil and gas or natural gas leasing at least 75
			 percent of the available unleased acreage within each OCS Planning Area.
			 Available unleased acreage is that portion of the outer Continental Shelf that
			 is not under lease at the time of the proposed lease sale, and has not
			 otherwise been made unavailable for leasing by law.;
				(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
					
						(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire Outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
							(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy
				Act of 1969. After the publishing of the proposed leasing program
				and during the comment period provided for on the draft environmental impact
				statement, the Secretary shall submit a copy of the proposed program to the
				Governor of each affected State for review and comment. The Governor may
				solicit comments from those executives of local governments in the Governor’s
				State that the Governor, in the discretion of the Governor, determines will be
				affected by the proposed program. If any comment by such Governor is received
				by the Secretary at least 15 days prior to submission to the Congress pursuant
				to paragraph (3) and includes a request for any modification of such proposed
				program, the Secretary shall reply in writing, granting or denying such request
				in whole or in part, or granting such request in such modified form as the
				Secretary considers appropriate, and stating the Secretary’s reasons therefor.
				All such correspondence between the Secretary and the Governor of any affected
				State, together with any additional information and data relating thereto,
				shall accompany such proposed program when it is submitted to the
				Congress.
							;
				and
				(3)by adding at the
			 end the following:
					
						(i)Projection of
				State Adjacent Zone Resources and State and Local Government Shares of OCS
				ReceiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the Secretary
				shall—
							(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
							(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
							.
				209.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
				(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
				(2)by adding the
			 following:
					
						(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
							(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
							.
				210.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
				(1)by inserting
			 (1) after (d); and
				(2)by adding at the
			 end the following:
					
						(2)For all programs, lease sales,
				leases, and actions under this Act, the following shall apply regarding the
				application of the National Environmental
				Policy Act of 1969:
							(A)Granting or directing lease
				suspensions and the conduct of all preliminary activities on outer Continental
				Shelf tracts, including seismic activities, are categorically excluded from the
				need to prepare either an environmental assessment or an environmental impact
				statement, and the Secretary shall not be required to analyze whether any
				exceptions to a categorical exclusion apply for activities conducted under the
				authority of this Act.
							(B)The environmental impact statement
				developed in support of each 5-year oil and gas leasing program provides the
				environmental analysis for all lease sales to be conducted under the program
				and such sales shall not be subject to further environmental analysis.
							(C)Exploration plans shall not be subject
				to any requirement to prepare an environmental impact statement, and the
				Secretary may find that exploration plans are eligible for categorical
				exclusion due to the impacts already being considered within an environmental
				impact statement or due to mitigation measures included within the plan.
							(D)Within each OCS Planning Area, after
				the preparation of the first development and production plan environmental
				impact statement for a leased tract within the Area, future development and
				production plans for leased tracts within the Area shall only require the
				preparation of an environmental assessment unless the most recent development
				and production plan environmental impact statement within the Area was
				finalized more than 10 years prior to the date of the approval of the plan, in
				which case an environmental impact statement shall be
				required.
							.
				211.Federal Energy
			 Natural Resources Enhancement Act of 2008
				(a)Short
			 titleThis section may be
			 cited as the Federal Energy Natural
			 Resources Enhancement Act of 2008.
				(b)FindingsThe
			 Congress finds the following:
					(1)Energy and
			 minerals exploration, development, and production on Federal onshore and
			 offshore lands, including bio-based fuel, natural gas, minerals, oil,
			 geothermal, and power from wind, waves, currents, and thermal energy, involves
			 significant outlays of funds by Federal and State wildlife, fish, and natural
			 resource management agencies for environmental studies, planning, development,
			 monitoring, and management of wildlife, fish, air, water, and other natural
			 resources.
					(2)State wildlife,
			 fish, and natural resource management agencies are funded primarily through
			 permit and license fees paid to the States by the general public to hunt and
			 fish, and through Federal excise taxes on equipment used for these
			 activities.
					(3)Funds generated
			 from consumptive and recreational uses of wildlife, fish, and other natural
			 resources currently are inadequate to address the natural resources related to
			 energy and minerals development on Federal onshore and offshore lands.
					(4)Funds available to
			 Federal agencies responsible for managing Federal onshore and offshore lands
			 and Federal-trust wildlife and fish species and their habitats are inadequate
			 to address the natural resources related to energy and minerals development on
			 Federal onshore and offshore lands.
					(5)Receipts derived
			 from sales, bonus bids, and royalties under the mineral leasing laws of the
			 United States are paid to the Treasury through the Minerals Management Service
			 of the Department of the Interior.
					(6)None of the
			 receipts derived from sales, bonus bids, and royalties under the minerals
			 leasing laws of the United States are paid to the Federal or State agencies to
			 examine, monitor, and manage wildlife, fish, air, water, and other natural
			 resources related to natural gas, oil, and mineral exploration and
			 development.
					(c)PurposesIt
			 is the purpose of this section to—
					(1)authorize
			 expenditures for the monitoring and management of wildlife and fish, and their
			 habitats, and air, water, and other natural resources related to energy and
			 minerals development on Federal onshore and offshore lands;
					(2)authorize
			 expenditures for each fiscal year to the Secretary of the Interior and the
			 States; and
					(3)use the
			 appropriated funds to secure the necessary trained workforce or contractual
			 services to conduct environmental studies, planning, development, monitoring,
			 and post-development management of wildlife and fish and their habitats and
			 air, water, and other natural resources that may be related to bio-based fuel,
			 gas, mineral, oil, wind, or other energy exploration, development,
			 transportation, transmission, and associated activities on Federal onshore and
			 offshore lands, including, but not limited to—
						(A)pertinent
			 research, surveys, and environmental analyses conducted to identify any impacts
			 on wildlife, fish, air, water, and other natural resources from energy and
			 mineral exploration, development, production, and transportation or
			 transmission;
						(B)projects to
			 maintain, improve, or enhance wildlife and fish populations and their habitats
			 or air, water, or other natural resources, including activities under the
			 Endangered Species Act of 1973;
						(C)research, surveys,
			 environmental analyses, and projects that assist in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 activities on wildlife, fish, air, water, and other natural resources;
			 and
						(D)projects to teach
			 young people to live off the land.
						(d)DefinitionsIn
			 this section:
					(1)Enhancement
			 programThe term Enhancement Program means the
			 Federal Energy Natural Resources Enhancement Program established by this
			 section.
					(2)StateThe
			 term State means the Governor of the State.
					(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out the Enhancement Program $150,000,000 for each of fiscal years 2009 through
			 2019.
				(f)Establishment of
			 Federal Energy Natural Resources Enhancement Program
					(1)In
			 generalThere is established the Federal Energy Natural Resources
			 Enhancement Program.
					(2)Payment to
			 secretary of the interiorBeginning with fiscal year 2009, and in
			 each fiscal year thereafter, one-third of amounts appropriated for the
			 Enhancement Program shall be available to the Secretary of the Interior for use
			 for the purposes described in subsection (c)(3).
					(3)Payment to
			 States
						(A)In
			 generalBeginning with fiscal year 2009, and in each fiscal year
			 thereafter, two-thirds of amounts appropriated for the Enhancement Program
			 shall be available to the States for use for the purposes described in
			 (c)(3).
						(B)Use of payments
			 by stateEach State shall use the payments made under this
			 paragraph only for carrying out projects and programs for the purposes
			 described in (c)(3).
						(C)Encourage use of
			 private funds by stateEach State shall use the payments made
			 under this paragraph to leverage private funds for carrying out projects for
			 the purposes described in (c)(3).
						(g)Limitation on
			 UseAmounts made available under this section may not be used for
			 the purchase of any interest in land.
				(h)Reports to
			 Congress
					(1)In
			 generalBeginning in fiscal year 2010 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Enhancement Fund shall submit a report to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives.
					(2)Required
			 informationReports submitted to the Congress by the Secretary of
			 the Interior and States under this subsection shall include the following
			 information regarding expenditures during the previous fiscal year:
						(A)A summary of
			 pertinent scientific research and surveys conducted to identify impacts on
			 wildlife, fish, and other natural resources from energy and mineral
			 developments.
						(B)A summary of
			 projects planned and completed to maintain, improve or enhance wildlife and
			 fish populations and their habitats or other natural resources.
						(C)A list of
			 additional actions that assist, or would assist, in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 development on wildlife, fish, and other natural resources.
						(D)A summary of
			 private (non-Federal) funds used to plan, conduct, and complete the plans and
			 programs identified in subparagraphs (A) and (B).
						212.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
			213.Outer
			 Continental Shelf incompatible use
				(a)In
			 GeneralNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
				(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
					(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
					(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
					(3)required in the
			 national interest, as determined by the President.
					214.Repurchase of
			 certain leases
				(a)Authority To
			 Repurchase and Cancel Certain LeasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that are subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
				(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
					(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
						(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.), and terms of the lease and such
			 permit or other approval was denied;
						(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
						(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
						(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
					(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
					(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
					(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
					(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
					(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
				215.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the
			 Geothermal Steam Act (30 U.S.C. 1001 et seq.), the
			 Mineral Leasing Act for Acquired Lands
			 (30 U.S.C. 351 et seq.), the Weeks Act (16 U.S.C. 552 et seq.), the General
			 Mining Act of 1872 (30 U.S.C. 22 et seq.), the Materials Act of 1947 (30 U.S.C.
			 601 et seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), may in satisfying any mitigation requirements associated with such
			 activities propose mitigation measures on a site away from the area impacted
			 and the Secretary of the Interior shall accept these proposed measures if the
			 Secretary finds that they generally achieve the purposes for which mitigation
			 measures appertained.
			216.Minerals
			 Management ServiceThe bureau
			 known as the Minerals Management Service in the Department of
			 the Interior shall be known as the National Ocean Resources and Royalty
			 Service.
			217.Authority to
			 use decommissioned offshore oil and gas platforms and other facilities for
			 artificial reef, scientific research, or other uses
				(a)Short
			 TitleThis section may be cited as the Rigs to Reefs Act of 2008.
				(b)In
			 GeneralThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
					
						10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				artificial reef, scientific research, or other uses
							(a)In
				GeneralThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for an
				artificial reef, scientific research, or any other use authorized under section
				8(p) or any other applicable Federal law.
							(b)Transfer
				RequirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including but not limited to—
								(1)ongoing
				maintenance of the platform or other facility;
								(2)any liability
				obligations that might arise;
								(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
								(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
								(c)Plugging and
				AbandonmentThe Secretary shall ensure that plugging and
				abandonment of wells is accomplished at an appropriate time.
							(d)Potential To
				Petition To Opt-Out of RegulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				preliminarily petition to opt-out of the application of regulations promulgated
				under this section to platforms and other facilities located in the area of its
				Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary
				petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of approving the petition. The
				Secretary shall provide the environmental assessment to the State, which then
				has the choice of no action or confirming its petition by further action of its
				legislature, with the concurrence of its Governor. The Secretary is authorized
				to except such area from the application of such regulations, and shall approve
				any confirmed petition.
							(e)Limitation on
				LiabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
								(1)use of the
				platform or other facility by the person for development or production of oil
				or gas; or
								(2)another act or
				omission of the person.
								(f)Other Leasing and
				Use not AffectedThis section, and the use of any offshore oil
				and gas platform or other facility for any purpose under subsection (a), shall
				not affect—
								(1)the authority of
				the Secretary to lease any area under this Act; or
								(2)any activity
				otherwise authorized under this
				Act.
								.
				(c)Deadline for
			 RegulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of the enactment
			 of this Act.
				(d)Study and Report
			 on Effects of Removal of PlatformsNot later than one year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
				218.Repeal of
			 requirement to conduct comprehensive inventory of OCS oil and natural gas
			 resourcesThe Energy Policy
			 Act of 2005 (Public Law 109–58) is amended—
				(1)by repealing
			 section 357 (119 Stat. 720; 42 U.S.C. 15912); and
				(2)in the table of
			 contents in section 1(b), by striking the item relating to such section
			 357.
				219.Leases for
			 areas located within 100 miles of California or Florida
				(a)Authorization To
			 Cancel and Exchange Certain Existing Oil and Gas Leases; Prohibition on
			 Submittal of Exploration Plans for Certain Leases Prior to June 30,
			 2012
					(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
					(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.). Further, such actions conducted in
			 accordance with this section are deemed to be in compliance all provisions of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
					(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
					(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
					(b)Further Lease
			 Cancellation and Exchange Provisions
					(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
					(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
					(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
					(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
					(c)Area Partially
			 Within 100 Miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
				(d)Existing Oil and
			 Gas Lease DefinedIn this section the term existing oil and
			 gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
				220.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
			221.Oil shale and
			 tar sands amendments
				(a)Repeal of
			 Requirement To Establish PaymentsSection 369(o) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is
			 repealed.
				(b)Treatment of
			 RevenuesSection 21 of the Mineral
			 Leasing Act (30 U.S.C. 241) is amended by adding at the end the
			 following:
					
						(e)Revenues
							(1)In
				generalNotwithstanding the provisions of section 35, all
				revenues received from and under an oil shale or tar sands lease shall be
				disposed in the Treasury as miscellaneous receipts.
							(2)Royalty rates
				for commercial leases
								(A)Royalty
				ratesThe Secretary shall model the royalty schedule for oil
				shale and tar sands leases based on the royalty program currently in effect for
				the production of synthetic crude oil from oil sands in the Province of
				Alberta, Canada.
								(B)ReductionThe
				Secretary shall reduce any royalty otherwise required to be paid under
				subparagraph (A) under any oil shale or tar sands lease on a sliding scale
				based upon market price, with a 10 percent reduction if the average futures
				price of NYMEX Light Sweet Crude, or a similar index, drops, for the previous
				quarter year, below $50 (in January 1, 2006, dollars), and an 80 percent
				reduction if the average price drops below $30 (in January 1, 2006, dollars)
				for the quarter previous to the one in which the production is
				sold.
								.
				IIINUCLEAR
			 ENERGY
			301.Incentives for
			 innovative technologies
				(a)Definition of
			 project costSection 1701(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16511(1)) is amended by inserting a new paragraph (4) and renumbering
			 the paragraphs accordingly:
					
						(4)Project
				costThe term project cost means all costs
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, start-up, shakedown and financing of
				the facility, including but not limited to reasonable escalation and
				contingencies, the cost of and fees for the guarantee, reasonably required
				reserve funds, initial working capital and interest during
				construction.
						.
				(b)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended by striking subsections (b) and (c) and inserting the
			 following:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation
				for the cost has been made; or
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury; or
								(C)a combination of
				(A) and (B) has been made, that when combined is sufficient to cover the cost
				of the obligation.
								(2)Relation to
				other lawsSection 504 (b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c (b)) shall not apply to a loan guarantee made in accordance
				with paragraph
				(1)(B).
							.
				(c)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
					
						(c)Amount
							(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				100 percent of the obligation for a facility that is the subject of the
				guarantee, or a lesser amount if requested by the borrower.
							(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
							.
				(d)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)AvailabilityFees
				collected under this subsection shall—
							(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
							(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
							.
				302.Standby support
			 for certain nuclear plant delays
				(a)DefinitionsSection
			 638(a) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)) is amended as
			 follows:
					(1)By
			 inserting the following:
						
							(4)Full power
				operationThe term full power operation means
				whichever occurs first of—
								(A)the
				commercial operation date or the equivalent under the terms of the
				financing documents for such facility, or
								(B)operation of such
				facility at an average of 50 percent or greater of nameplate capacity over any
				consecutive 30-day period.
								(5)Increased
				project costsThe term increased project costs means
				the increased cost of constructing, commissioning, testing, operating or
				maintaining a reactor prior to full-power operation incurred as a result of a
				delay covered by the contract including but not limited to costs of
				demobilization and remobilization, increased costs of equipment, materials and
				labor due to delay (including idle time), increased general and administrative
				costs, and escalation costs for completing construction.
							(6)LitigationThe
				term litigation means adjudication in Federal, State, local or
				tribal courts and administrative proceedings or hearings at or before Federal,
				State, local or tribal agencies or administrative
				bodies.
							.
					(2)By redesignating
			 paragraph (4) as paragraph (7).
					(b)Contract
			 authoritySection 638(b) of the Energy Policy Act of 2005 (42
			 U.S.C. §16014(b)) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)In
				generalThe Secretary may enter into contracts under this section
				with sponsors of an advanced nuclear facility that cover at any one time
				outstanding a total of not more than 6 reactors, with the 6 reactors consisting
				of not more than 3 different reactor designs, in accordance with paragraph (2).
				In the event that any contract entered into under this section terminates or
				expires without a claim being paid by the Secretary thereunder, then the
				Secretary may enter into a new contract under this section in replacement or
				substitution for such
				contract.
						.
				(c)Covered
			 costsSection 638(d) of the Energy Policy Act of 2005 (42. U.S.C.
			 §16014(d)) is amended by striking paragraphs (2) and (3) and inserting the
			 following:
					
						(2)CoverageIn
				the case of reactors that receive combined licenses and on which construction
				is commenced, the Secretary shall pay—
							(A)100 percent of the
				covered costs of delay that occur after the initial 30-day period of covered
				delay; but
							(B)not more than
				$500,000,000 per contract.
							(3)Covered debt
				obligationsDebt obligations covered under subparagraph (A) of
				paragraph (5) shall include but not be limited to debt obligations incurred to
				pay increased project
				costs.
						.
				(d)Dispute
			 resolutionSection 638 of the Energy Policy Act of 2005 (42
			 U.S.C. 16014) is amended as follows:
					(1)by inserting the
			 following:
						
							(f)Dispute
				resolutionAny controversy or claim arising out of or relating to
				any contract entered into under this section shall be determined by arbitration
				in Washington, DC according to the then prevailing Commercial Arbitration Rules
				of the American Arbitration Association. A decision by the arbitrator(s) shall
				be final and binding, and any court having jurisdiction may enter judgment on
				it.
							;
				and
					(2)by designating
			 subsections (f), (g), and (h) as subsections (g), (h), and (i)
			 respectively.
					303.Authorization
			 for nuclear power 2010 programSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16014) is amended by striking subsections (1) and (2) and
			 substituting the following:
				(1)In
			 generalThe Secretary shall carry out a Nuclear Power 2010
			 Program to position the nation to start construction of new nuclear power
			 plants by 2010 or as close to 2010 as achievable.
				(2)Scope of
			 programThe Nuclear Power 2010 Program shall be cost-shared with
			 the private sector and shall support the following objectives:
					(A)Demonstrating the
			 licensing process for new nuclear power plants, including the Nuclear
			 Regulatory Commission process for obtaining early site permits (EPS), combined
			 construction/operating licenses (cols), and design certifications.
					(B)Conducting
			 first-of-a-kind design and engineering work on at least two advanced nuclear
			 reactor designs sufficient to bring those designs to a state of design
			 completion sufficient to allow development of firm cost estimates.
					(3)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out the Nuclear Power 2010 Program—
					(A)$182,800,000 for
			 fiscal year 2008;
					(B)$159,600,000 for
			 fiscal year 2009;
					(C)$135,600,000 for
			 fiscal year 2010;
					(D)$46,900,000 for
			 fiscal year 2011; and
					(E)$2,200,000 for
			 fiscal year 2012.
					304.Domestic
			 manufacturing base for nuclear components and equipment
				(a)Establishment of
			 interagency working group
					(1)Purposes
						(A)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(B)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(C)to facilitate the
			 export of United States nuclear energy products and services;
						(D)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(E)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(F)to integrate the
			 objectives in paragraphs (1) through (4) in a manner consistent with the
			 interests of the United States, into the foreign policy of the United States;
			 and
						(G)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
						(2)Establishment
						(A)There shall be
			 established an interagency working group that, in consultation with
			 representative industry organizations and manufacturers of nuclear energy
			 products, shall make recommendations to coordinate the actions and programs of
			 the Federal Government in order to promote increasing domestic manufacturing
			 capacity and export of domestic nuclear energy products and services.
						(B)The Interagency
			 Working Group shall be composed of—
							(i)The
			 Secretary of Energy, or the Secretary’s designee, shall chair the interagency
			 working group. The Secretary of Energy shall provide staff for carrying out the
			 functions of the interagency working group established under this
			 section.
							(ii)representatives
			 of—
								(I)the Department of
			 Energy;
								(II)the Department of
			 Commerce;
								(III)the Department
			 of Defense;
								(IV)the Department of
			 Treasury;
								(V)the Department of
			 State;
								(VI)the Environmental
			 Protection Agency;
								(VII)the United States
			 Agency for International Development;
								(VIII)the
			 Export-Import Bank of the United States;
								(IX)the Trade and
			 Development Agency;
								(X)the Small Business
			 Administration;
								(XI)the Office of the
			 U.S. Trade Representative; and
								(XII)other Federal
			 agencies, as determined by the President.
								(iii)The heads of
			 appropriate agencies shall detail such personnel and furnish such services to
			 the interagency group, with or without reimbursement, as may be necessary to
			 carry out the group’s functions.
							(3)Duties of the
			 interagency working group
						(A)Within six months
			 of enactment, the interagency working group established under section (1)(A)
			 shall identify the actions necessary to promote the safe development and
			 application in foreign countries of nuclear energy products and services in
			 order to—
							(i)increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(ii)improve the
			 efficiency, safety and/or reliability of existing nuclear generating facilities
			 through modifications; and
							(iii)enhance the safe
			 treatment, handling, storage and disposal of used nuclear fuel.
							(B)Within 6 months of
			 enactment, the interagency working group shall identify mechanisms (including,
			 but not limited to, tax stimulus for investment, loans and loan guarantees, and
			 grants) necessary for United States companies to increase their capacity to
			 produce or provide nuclear energy products and services, and to increase their
			 exports of nuclear energy products and services. The interagency working group
			 shall identify administrative or legislative initiatives necessary to—
							(i)encourage United
			 States companies to increase their manufacturing capacity for nuclear energy
			 products;
							(ii)provide technical
			 and financial assistance and support to small and mid-sized businesses to
			 establish quality assurance programs in accordance with domestic and
			 international nuclear quality assurance code requirements;
							(iii)encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
							(iv)provide technical
			 assistance and financial incentives to small and mid-sized businesses to
			 develop the work-force necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements.
							(C)Within 9 months of
			 enactment, the interagency working group shall provide a report to Congress on
			 its findings under Section (2)(A) and (B), including recommendations for new
			 legislative authority where necessary.
						(4)Trade
			 assistanceThe interagency working group shall encourage the
			 member agencies of the interagency working group to—
						(A)provide technical
			 training and education for international development personnel and local users
			 in their own country;
						(B)provide financial
			 and technical assistance to nonprofit institutions that support the marketing
			 and export efforts of domestic companies that provide nuclear energy products
			 and services;
						(C)develop nuclear
			 energy projects in foreign countries;
						(D)provide technical
			 assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
						(E)support, through
			 financial incentives, private sector efforts to commercialize and export
			 nuclear energy products and services in accordance with the subsidy codes of
			 the World Trade Organization; and
						(F)augment budgets
			 for trade and development programs in order to support prefeasibility or
			 feasibility studies for projects that utilize nuclear energy products and
			 services.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for purposes of carrying out this title $20,000,000 for fiscal years
			 2008 and 2009.
					(b)Credit for
			 qualifying nuclear power manufacturingSubpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 48B the following new section:
					
						48C.Qualifying
				nuclear power manufacturing credit
							(a)In
				generalFor purposes of
				section 46, the qualifying nuclear power manufacturing credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
									(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment,
									(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
										(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
									(D)which is placed in
				service on or before December 31, 2015.
									(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
								(3)Certain qualified
				progress expenditures rules made applicableRules similar to the
				rules of subsections (c)(4) and (d) of section 46 (as in effect on the day
				before the enactment of the Revenue Reconciliation Act of 1990) shall apply for
				purposes of this section.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				construction or operation of a nuclear power plant.
								(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the construction or operation of a nuclear power plant.
								(3)ProjectThe
				term project includes any building constructed to house qualifying
				nuclear power manufacturing
				equipment.
								.
				(c)Conforming
			 amendments
					(1)Additional
			 investment creditSection 46 is amended by—
						(A)striking
			 and at the end of paragraph (3);
						(B)striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
						(C)inserting after
			 paragraph (4) the following new paragraph:
							
								(5)the qualifying
				nuclear power manufacturing
				credit.
								.
						(2)Application of
			 section 49Subparagraph (C) of section 49(a)(1) is amended
			 by—
						(A)striking
			 and at the end of clause (iii);
						(B)striking the
			 period at the end of clause (iv) and inserting , and; and
						(C)inserting after
			 clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48C.
								.
						(3)Table of
			 sectionsThe table of sections preceding section 46 is amended by
			 inserting after the line for section 48B the following new line:
						
							
								Sec. 48C. Qualifying nuclear power
				manufacturing
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 property—
					(1)the construction,
			 reconstruction, or erection of which of began after the date of enactment;
			 or
					(2)which was acquired
			 by the taxpayer on or after the date of enactment and not pursuant to a binding
			 contract which was in effect on the day prior to the date of enactment.
					305.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended (1) by redesignating
			 subsection (d) as subsection (e); and by inserting after subsection (c) the
			 following:
				
					(d)Workforce
				training
						(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
						(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretaries of Education
				and Energy $20,000,000 for each of fiscal years 2008 through 2012 for use in
				implementing a program to provide workforce training to meet the high demand
				for workers skilled in the nuclear utility and nuclear energy products and
				services
				industries.
						.
			306.Licensing of
			 new nuclear power plantsSections 189 and 185 of the Atomic Energy
			 Act are amended thus:
				(1)Hearings and
			 judicial reviewSection 189a.(1)(A) is modified thus: In
			 any proceeding under this Act, for the granting, suspending, revoking, or
			 amending of any license or construction permit, or application to transfer
			 control, and in any proceeding for the issuance or modification of rules and
			 regulations dealing with the activities of licensees, and in any proceeding for
			 the payment of compensation, an award, or royalties under section 153, 157,
			 186c., or 188, the Commission shall grant a hearing upon the request of any
			 person whose interest may be affected by the proceeding, and shall admit any
			 such person as a party to such proceeding. The Commission may, in the absence
			 of a request therefor by any person whose interest may be affected, issue a
			 construction permit, an operating license or an amendment to a construction
			 permit or an amendment to an operating license without a hearing, but upon
			 thirty days’ notice and publication once in the Federal Register of its intent
			 to do so. The Commission may dispense with such thirty days’ notice and
			 publication with respect to any application for an amendment to a construction
			 permit or an amendment to an operating license upon a determination by the
			 Commission that the amendment involves no significant hazards
			 consideration..
				(2)Construction
			 permits and operating licensesSection 185b is modified thus: After
			 any public hearing held under section 189a.(1)(A), the Commission shall issue
			 to the applicant a combined construction and operating license if the
			 application contains sufficient information to support the issuance of a
			 combined license and the Commission determines that there is reasonable
			 assurance that the facility will be constructed and will operate in conformity
			 with the license, the provisions of this Act, and the Commission’s rules and
			 regulations. The Commission shall identify within the combined license the
			 inspections, tests, and analyses, including those applicable to emergency
			 planning, that the licensee shall perform, and the acceptance criteria that, if
			 met, are necessary and sufficient to provide reasonable assurance that the
			 facility has been constructed and will be operated in conformity with the
			 license, the provisions of this Act, and the Commission’s rules and
			 regulations. Following issuance of the combined license, the Commission shall
			 ensure that the prescribed inspections, tests, and analyses are performed and,
			 prior to operation of the facility, shall find that the prescribed acceptance
			 criteria are met. Any finding made under this subsection shall not require a
			 hearing except as provided in section 189a.(1)(B)..
				307.Investment tax
			 credit for investments in nuclear power facilities
				(a)New credit for
			 nuclear power facilitiesSection 46 is amended by—
					(1)striking
			 and at the end of paragraph (3);
					(2)striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
					(3)inserting after
			 paragraph (4) the following new paragraph:
						
							(5)the nuclear power
				facility construction
				credit.
							.
					(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 is amended by inserting after section 48B the following new
			 section:
					
						48C.Nuclear power
				facility construction credit
							(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
							(b)When expenditures
				taken into account
								(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
								(2)Coordination
				with subsection (c)The amount
				which would (but for this paragraph) be taken into account under paragraph (1)
				with respect to any qualified nuclear power facility shall be reduced (but not
				below zero) by any amount of qualified nuclear power facility expenditures
				taken into account under subsection (c) by the taxpayer or a predecessor of the
				taxpayer (or, in the case of a sale and leaseback described in section
				50(a)(2)(C), by the lessee), to the extent any amount so taken into account has
				not been required to be recaptured under section 50(a).
								(c)Progress
				expenditures
								(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures.
									(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, in the taxable year for which such expenditures
				are properly chargeable to capital account with respect to such
				facility.
									(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, in the taxable year in which such expenditures are
				paid.
									(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1):
									(A)Component parts,
				etcProperty which is not self-constructed property and which is
				to be a component part of, or is otherwise to be included in, any facility to
				which this subsection applies shall be taken into account in accordance with
				paragraph (1)(B).
									(B)Certain borrowing
				disregardedAny amount borrowed directly or indirectly by the
				taxpayer on a nonrecourse basis from the person constructing the facility for
				the taxpayer shall not be treated as an amount expended for such
				facility.
									(C)Limitation for
				facilities or components which are not self-constructed
										(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the amount which represents the
				portion of the overall cost to the taxpayer of the facility or component of a
				facility which is properly attributable to the portion of the facility or
				component which is completed during such taxable year.
										(ii)Carry-over of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year—
											(I)the amount which
				(but for clause (i)) would have been taken into account under paragraph (1)(B)
				exceeds the limitation of clause (i), then the amount of such excess shall be
				taken into account under paragraph (1)(B) for the succeeding taxable year;
				or
											(II)the limitation of
				clause (i) exceeds the amount taken into account under paragraph (1)(B), then
				the amount of such excess shall increase the limitation of clause (i) for the
				succeeding taxable year.
											(D)Determination of
				percentage of completionThe determination under subparagraph
				(C)(i) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records. Unless the taxpayer establishes otherwise
				by clear and convincing evidence, the construction shall be deemed to be
				completed not more rapidly than ratably over the normal construction
				period.
									(E)No progress
				expenditures for certain prior periodsNo qualified nuclear
				facility expenditures shall be taken into account under this subsection for any
				period before the first day of the first taxable year to which an election
				under this subsection applies.
									(F)No progress
				expenditures for property for year it is placed in service,
				etcIn the case of any qualified nuclear facility, no qualified
				nuclear facility expenditures shall be taken into account under this subsection
				for the earlier of—
										(i)the taxable year
				in which the facility is placed in service; or
										(ii)the first taxable
				year for which recapture is required under section 50(a)(2) with respect to
				such facility, or for any taxable year thereafter.
										(3)Self-constructedFor
				purposes of this subsection:
									(A)The term
				self-constructed facility means any facility if it is reasonable
				to believe that more than half of the qualified nuclear facility expenditures
				for such facility will be made directly by the tax-payer.
									(B)A component of a
				facility shall be treated as not self-constructed if the cost of the component
				is at least 5 percent of the expected cost of the facility and the component is
				acquired by the taxpayer.
									(4)ElectionAn
				election shall be made under this section for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on a tax return filed by the due date
				for such return (taking into account extensions). Such an election shall apply
				to the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
								(d)Definitions and
				special rulesFor purposes of this section:
								(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear power facility, as defined in section
				45J, the construction of which was approved by the Nuclear Regulatory
				Commission on or before December 31, 2013.
								(2)Qualified
				nuclear power facility expenditures
									(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount properly chargeable to capital
				account—
										(i)with respect to a
				qualified nuclear power facility;
										(ii)for which
				depreciation is allowable under section 168; and
										(iii)which are
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
										(B)Pre-effective date
				expendituresQualified nuclear power facility expenditures do not
				include any expenditures incurred by the taxpayer before January 1, 2007,
				unless such expenditures constitute less than 20 percent of the total qualified
				nuclear power facility expenditures (determined without regard to this
				subparagraph) for the qualified nuclear power facility.
									(3)Delays and
				suspension of construction
									(A)In
				generalFor purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease to be treated as
				a facility that will be a qualified nuclear power facility as of the earlier
				of—
										(i)the date on which
				the taxpayer decides to terminate construction of the facility; or
										(ii)the last day of
				any 24-month period in which the taxpayer has failed to incur qualified nuclear
				power facility expenditures totaling at least 20 percent of the expected total
				cost of the nuclear power facility.
										(B)Authority to
				waiveThe Secretary may waive the application of clause (ii) of
				subparagraph (A) if the Secretary determines that the taxpayer intended to
				continue the construction of the qualified nuclear power facility and the
				expenditures were not incurred for reasons outside the control of the
				taxpayer.
									(C)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases to be a qualified nuclear power facility by reason of
				paragraph (2) and work is subsequently resumed on the construction of such
				facility—
										(i)the date work is
				subsequently resumed shall be treated as the date that construction began for
				purposes of paragraph (1); and
										(ii)if
				the facility is a qualified nuclear power facility, the qualified nuclear power
				facility expenditures shall be determined without regard to any delay or
				temporary termination of construction of the
				facility.
										.
				(c)Provisions
			 relating to credit recapture
					(1)Progress
			 expenditure recapture rules
						(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) is amended to read as
			 follows:
							
								(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48C(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
								.
						(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 is amended by—
							(i)inserting
			 or paragraph (2) of section 48C(b) after paragraph (2) of
			 section 47(b);
							(ii)inserting
			 or section 48C(b)(1) after section 47(b)(1);
			 and
							(iii)inserting
			 or facility after building.
							(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) is
			 amended by—
							(i)inserting
			 or section 48C(c) after section 47(d); and
							(ii)inserting
			 or qualified nuclear power facility expenditures after
			 qualified rehabilitation expenditures.
							(D)Other
			 amendmentSubparagraph (D) of section 50(a)(2) is amended by
			 inserting or section 48C(c) after section
			 47(d).
						(d)No basis
			 adjustmentSection 50(c) is amended by inserting at the end
			 thereof the following new paragraph:
					
						(6)Nuclear power
				facility construction creditParagraphs (1) and (2) shall not
				apply to the nuclear power facility construction
				credit.
						.
				(e)Technical
			 amendmentsThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by inserting after the line for section
			 48B the following new line:
					
						
							Sec. 48C. Nuclear power facility
				construction
				credit.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall be effective for
			 expenditures incurred and property placed in service in taxable years beginning
			 after the date of enactment.
				308.National
			 Nuclear Energy Council
				(a)In
			 general
					(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (hereinafter the
			 Council).
					(2)The National
			 Nuclear Energy Council shall be subject to the requirements of the Federal
			 Advisory Committee Act (5 U.S.C. Appendix 2).
					(b)PurposeThe
			 National Nuclear Energy Council shall—
					(1)serve in an
			 advisory capacity to the Secretary of Energy regarding nuclear energy on
			 matters submitted to the Council by the Secretary of Energy; and
					(2)advise, inform,
			 and make recommendations to the Secretary of Energy, and represent the views of
			 the nuclear energy industry with respect to any matter relating to nuclear
			 energy.
					(c)Membership and
			 organization
					(1)The members of the
			 Council shall be appointed by the Secretary of Energy.
					(2)The Council may
			 establish such study and administrative committees as it may deem appropriate.
			 Study committees shall only assist the Council in preparing its advice,
			 information, or recommendations to the Secretary of Energy. Administrative
			 committees shall be formed solely for the purpose of assisting the Council or
			 its Chairman in the management of the internal affairs of the Council.
					(3)The officers of
			 the Council shall consist of a Chairman, a Vice Chairman, and such other
			 officers as may be approved by the Council. The Chairman and Vice Chairman must
			 be members of the Council and shall receive no compensation for service as
			 officers of the Council.
					(4)The Secretary of
			 Energy shall be Cochairman of the Council. If the Secretary of Energy
			 designates a full-time, salaried official of the Department of Energy as his
			 alternate, such alternate may exercise any duties of the Secretary of Energy
			 and may perform any function on the Council otherwise reserved for the
			 Secretary of Energy.
					(5)The Chairman and
			 the Vice Chairman shall be elected by the Council at its organizational meeting
			 to serve until their successors are elected at the next organizational meeting
			 of the Council.
					(d)Meetings
					(1)Regular meetings of
			 the Council shall be held at least twice each year at times determined by the
			 Chairman and approved by the Government Cochairman.
					(2)No meeting of the
			 Council shall be held unless the Government Cochairman approves the agenda
			 thereof, approves the calling thereof, and is present thereat.
					(3)The time and place
			 of all Council meetings shall be given general publicity and such meetings
			 shall be open to the public.
					(e)Studies by the
			 council
					(1)The Council may
			 establish study committees to prepare reports for the consideration of the
			 Council pursuant to requests from the Secretary of Energy for advice,
			 information, and recommendations.
					(2)The Secretary of
			 Energy or a full-time employee of the Department of Energy designated by the
			 Secretary shall be the Cochairman of each study committee.
					(3)The members of
			 study committees shall be selected from the Council membership on the basis of
			 their training, experience, and general qualifications to deal with the matters
			 assigned.
					309.Temporary spent
			 nuclear fuel storage agreements
				(a)Authorization and
			 locationThe Secretary of Energy (Secretary) is authorized to
			 initiate spent nuclear fuel storage agreements as provided herein.
					(1)No later than 180
			 days from the date of enactment of this Act, representatives of a community may
			 submit written notice to the Secretary that the community is willing to host a
			 temporary spent nuclear fuel storage facility within its jurisdiction.
					(2)Within 90 days of
			 the receipt of the notification under subsection (a)(1), the Secretary shall
			 determine whether the identified site is suitable for a temporary storage
			 facility. In determining the site’s suitability, the Secretary will evaluate
			 technical feasibility and consider favorably local support for collocating a
			 temporary spent nuclear fuel storage facility with facilities in-tended to
			 develop and implement advanced nuclear fuel cycle technologies.
					(b)Content of
			 agreementsIf the Secretary determines one or more sites to be
			 suitable in accordance with subsection (a)(2), negotiation of a temporary spent
			 nuclear fuel storage facility agreement shall proceed.
					(1)Any temporary spent
			 nuclear fuel storage agreement shall contain such terms and conditions,
			 including financial, institutional and such other arrangements as the Secretary
			 and community determine to be reasonable and appropriate.
					(2)Any temporary
			 spent nuclear fuel storage agreement may be amended only with the mutual
			 consent of the parties to the agreement.
					(c)Environmental
			 impact statementExecution of a temporary spent nuclear fuel
			 storage agreement shall not require preparation of an environmental impact
			 statement under section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) or require any environmental review under
			 subparagraph (E) or (F) of section 102(2) of such Act (42 U.S.C. 4332(2)(E),
			 (F)).
				310.Implementation of
			 temporary spent nuclear fuel storage agreements
				(a)In
			 generalAny temporary spent nuclear fuel storage agreement or
			 agreements entered into under section 1 shall enter into force with respect to
			 the United States if (and only if)—
					(1)the Secretary, at
			 least 60 days before the day on which he or she enters into the temporary spent
			 nuclear fuel storage agreement or agreements notifies the House of
			 Representatives and the Senate of his intention to enter into the agreement or
			 agreements, and promptly thereafter publishes notice of such intention in the
			 Federal Register;
					(2)the Governor of
			 the State or States in which the facility is proposed to be located submits
			 written notice to the Secretary that the Governor supports the temporary spent
			 nuclear fuel storage agreement; and
					(3)after entering
			 into the agreement, the Secretary submits to the House of Representatives and
			 to the Senate a copy of the final text of the agreement, together with—
						(A)a draft of an
			 implementing bill; and
						(B)a statement of any
			 administrative action proposed to implement the agreement.
						(b)Application of
			 expedited procedures to implementing billsThe provisions of
			 section 3 apply to implementing bills submitted with respect to temporary spent
			 nuclear fuel storage agreements entered into and submitted pursuant to section
			 2.
				311.Expedited
			 procedures for congressional review of temporary spent nuclear fuel storage
			 agreements
				(a)Rules of house
			 of representative and senateThe provisions of this subsection
			 are enacted by the Congress—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they are deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of implementing bills de-scribed in subsection (b)(2)
			 of this section and approval resolutions described in subsection (b)(3) of this
			 section; and they supersede other rules only to the extent that they are
			 inconsistent therewith; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					(b)DefinitionsFor
			 purposes of this section—
					(1)The term
			 community means any entity of local government appropriate, in
			 terms of legal authority, for negotiating and entering into temporary spent
			 nuclear fuel storage agreements provided for in section 1.
					(2)The term
			 implementing bill means only a bill of either House of Congress
			 which is introduced as provided in subsection (c) of this section with respect
			 to one or more temporary spent nuclear fuel storage agreements and which
			 contain—
						(A)a provision
			 approving such storage agreements;
						(B)a provision
			 approving the statement of administrative action (if any) proposed to implement
			 such storage agreements;
						(C)if changes in
			 existing laws or new statutory authority is required to implement such storage
			 agreement or agreements, provisions necessary or appropriate to implement such
			 agreement or agreements either repealing or amending existing laws or providing
			 new statutory authority; and
						(D)a provision
			 containing revenue measures (if any), by reason of which the bill must
			 originate in the House of Representatives as provided for in subsection
			 (c).
						(3)The term
			 approval resolution means only a joint resolution of the two
			 Houses of the Congress, the matter after the resolving clause of which is as
			 follows: That the Congress approves the temporary spent nuclear fuel
			 storage agreement between the Secretary of Energy and _________ on
			 ______, the first blank space being filled with the name of the
			 governor involved and the second blank space being filled in with the
			 appropriate date.
					(c)Introduction and
			 referralOn the day on which the temporary spent nuclear fuel
			 storage agreement is submitted to the House of Representatives and the Senate
			 under this title, the implementing bill submitted by the Secretary with respect
			 to such temporary spent nuclear fuel storage agreement shall be introduced (by
			 request) in the House by the majority leader of the House, for himself and the
			 minority leader of the House, or by Members of the House designated by the
			 majority leader and minority leader of the House; and shall be introduced (by
			 request) in the Senate by the majority leader of the Senate, for himself and
			 the minority leader of the Senate, or by Members of the Senate designated by
			 the majority leader and minority leader of the Senate. If either House is not
			 in session on the day on which such temporary spent nuclear fuel storage
			 agreement is submitted, the implementing bill shall be introduced in that
			 House, as provided in the preceding sentence, on the first day thereafter on
			 which that House is in session. Such bills shall be referred by the Presiding
			 Officers of the respective Houses to the appropriate committee, or, in the case
			 of a bill containing provisions within the jurisdiction of two or more
			 committees, jointly to such committees for consideration of those provisions
			 within their respective jurisdictions.
				(d)Amendments
			 prohibitedNo amendment to an implementing bill or approval
			 resolution shall be in order in either the House of Representatives or the
			 Senate; and no motion to suspend the application of this subsection shall be in
			 order in either House, nor shall it be in order in either House for the
			 Presiding Officer to entertain a request to suspend the application of this
			 subsection by unanimous consent.
				(e)Period for
			 committee and floor consideration
					(1)Except as provided
			 in subsection (e)(2), if the committee or committees of either House to which
			 an implementing bill or approval resolution has been referred have not reported
			 it at the close of the 45th day after its introduction, such committee or
			 committees shall be automatically discharged from further consideration of the
			 bill or resolution and it shall be placed on the appropriate calendar. A vote
			 on final passage of the bill or resolution shall be taken in each House on or
			 before the close of the 15th day after the bill or resolution is reported by
			 the committee or committees of that House to which it was referred, or after
			 such committee or committees have been discharged from further consideration of
			 the bill or resolution. If prior to the passage by one House of an implementing
			 bill or approval resolution of that House, that House receives the same
			 implementing bill or approval resolution from the other House, then—
						(A)the procedure in
			 that House shall be the same as if no implementation bill or approval
			 resolution had been received from the other House; but
						(B)the vote on final
			 passage shall be on the implementing bill or approval resolution of the other
			 House.
						(2)For purposes of
			 computing a number of days in either House as provided for in subsection
			 (e)(1), there shall be excluded any day on which that House is not in
			 session.
					(3)If the
			 implementing bill contains one or more revenue measures—
						(A)the provisions of
			 subsection (e)(1) shall not apply; and
						(B)the Senate shall
			 not take final action on the bill until it is received from the House.
						(f)Floor
			 consideration in the house
					(1)A
			 motion in the House of Representatives to proceed to the consideration of an
			 implementing bill or approval resolution shall be highly privileged and not
			 debatable. An amendment to the motion shall not be in order, nor shall it be in
			 order to move to reconsider the vote by which the motion is agreed to or
			 disagreed to.
					(2)Debate in the
			 House of Representatives on an implementing bill or approval resolution shall
			 be limited to not more than 10 hours, which shall be divided equally between
			 those favoring and those opposing the bill or resolution. A motion further to
			 limit debate shall not be debatable. It shall not be in order to move to
			 recommit an implementing bill or approval resolution or to move to reconsider
			 the vote by which an implementing bill or approval resolution is agreed to or
			 disagreed to.
					(3)Motions to
			 postpone, made in the House of Representatives with respect to the
			 consideration of an implementing bill or approval resolution, and motions to
			 proceed to the consideration of other business, shall be decided without
			 debate. If a motion to proceed to consideration is agreed to, such resolution
			 shall remain unfinished business of House until disposed of.
					(4)All appeals from
			 the decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to an implementing bill or
			 approval resolution shall be decided without debate.
					(5)Except to the
			 extent specifically provided in the preceding provisions of this subsection,
			 consideration of an implementing bill or approval resolution shall be governed
			 by the Rules of the House of Representatives applicable to other bills and
			 resolutions in similar circumstances.
					(g)Floor
			 consideration in the senate
					(1)A
			 motion in the Senate to proceed to the consideration of an implementing bill or
			 approval resolution shall be privileged and not debatable. An amendment to the
			 motion shall not be in order, nor shall it be in order to move to reconsider
			 the vote by which the motion is agreed to or disagreed to.
					(2)Debate in the
			 Senate on an implementing bill or approval resolution, and all debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 10 hours. The time shall be equally divided between, and controlled by, the
			 majority leader and the minority leader or their designees.
					(3)Debate in the
			 Senate on any debatable motion or appeal in connection with an implementing
			 bill or approval resolution shall be limited to not more than 1 hour, to be
			 equally divided between, and controlled by, the mover and the manager of the
			 bill or resolution, except that in the event the manager of the bill or
			 resolution is in favor of any such motion or appeal, the time in opposition
			 thereto shall be controlled by the minority leader or his designee. Such
			 leaders, or either of them, may, from time under their control on the passage
			 of an implementing bill or approval resolution, allot additional time to any
			 Senator during the consideration of any debatable motion or appeal.
					(4)A
			 motion in the Senate to further limit debate is not debatable. A motion to
			 recommit an implementation bill or approval resolution is not in order.
					312.Contracting and
			 Nuclear Waste FundSection 302
			 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended—
				(1)in subsection (a)(1), by adding at the end
			 the following:
					
						For any civilian nuclear power
			 reactor a license application for which is filed with the Commission, pursuant
			 to its authority under section 103 or 104 of the Atomic Energy Act of 1954,
			 after the date of enactment of this Act, contracts entered into under this
			 section shall—(A)except as provided
				in subsections 302(a)(1)(B), (C), (D), and (E), below, be generally consistent
				with the terms and conditions of the Standard Contract for Disposal of
				Spent Nuclear Fuel and/or High-Level Radioactive Waste, as codified at
				10 C.F.R. Part 961 and in effect on January 1, 2007;
						(B)provide for the
				taking of title to, and for the Secretary to dispose of, the high-level waste
				or spent nuclear fuel involved beginning no later than 15 years following the
				start of commercial operation;
						(C)contain no
				provisions providing for adjustment of the 1.0 mil per kilowatt-hour fee
				established by paragraph (2);
						(D)be entered into no
				later than 60 days following the docketing of the license application by the
				Commission, or the date of enactment of this Act, whichever is later;
				and
						(E)provide that, on a
				schedule consistent with the Secretary’s acceptance of spent nuclear fuel from
				each civilian nuclear power reactor or site, and completed not later than the
				Secretary’s completing the acceptance of all spent nuclear fuel from that
				commercial nuclear power reactor or site, the Secretary shall accept from each
				such reactor or site, all low-level radioactive waste defined in section
				3(b)(1)(D) of the Low-level Radioactive Waste Policy Act, as amended, 42 U.S.C.
				2021c(b)(1)(D).
						;
				and
				(2)in
			 subsection (a)(4), by striking all after herein. in the second
			 sentence;
				(3)in subsection
			 (a)(6), by adding at the end the following: Further, the Secretary shall
			 offer to settle any actions pending on the date of enactment of this Act for
			 damages resulting from failure to commence accepting spent nuclear fuel or
			 high-level radioactive waste on or before January 31, 1998. Each offer to
			 settle shall provide for the payment of $150 to the other party to a contract
			 for disposal of spent nuclear fuel and high-level radioactive waste for each
			 kilogram of spent nuclear fuel which such party was or shall be entitled to
			 deliver to the Department in a particular year, based on the following
			 aggregate acceptance rates: 400 MTU for 1998; 600 MTU for 1999; 1,200 MTU for
			 2000; 2,000 MTU for 2001; and 3,000 MTU for 2002 and thereafter; provided that
			 the Secretary shall adjust the payment amount per kilogram of spent nuclear
			 fuel under this subsection (a)(6) annually according to the most recent
			 Producer Price Index published by the Department of Labor. Such aggregate
			 acceptance rates shall be allocated among parties to contracts with the United
			 States based upon the age of spent nuclear fuel, as measured by the date of the
			 discharge of such spent nuclear fuel from the civilian nuclear power reactor.
			 Such offer to settle also shall include an annual payment to be determined by
			 the Secretary to any such party where a civilian nuclear power reactor has been
			 decommissioned, except for those portions of the facility that cannot be
			 decommissioned until removal of spent nuclear fuel and high-level radioactive
			 waste. The Secretary also shall offer like compensation to parties to contracts
			 entered into pursuant to section 302 of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222) who brought actions for damages prior to the date of
			 enactment of this Act, but which were no longer pending as of said date,
			 provided that such compensation shall be reduced by the amount of any
			 settlement or judgment received by such party.; and
				(4)in subsection (d), by adding at the end the
			 following: No amount may be expended by the Secretary from the Waste
			 Fund to carry out research and development activities on advanced nuclear fuel
			 cycle technologies..
				313.Confidence in
			 availability of waste disposal
				(a)Congressional
			 determinationThe Congress finds that—
					(1)there is
			 reasonable assurance that high-level radioactive waste and spent nuclear fuel
			 generated in reactors licensed by the Nuclear Regulatory Commission in the
			 past, currently, or in the future will be managed in a safe manner without
			 significant environmental impact until capacity for ultimate disposal is
			 available; and
					(2)the Federal
			 Government is responsible and has established a policy for the ultimate safe
			 and environmentally sound disposal of such high-level radioactive waste and
			 spent nuclear fuel.
					(b)Regulatory
			 considerationNotwithstanding any other provision of law, for the
			 period following the licensed operation of a civilian nuclear power reactor or
			 any facility for the treatment or storage of spent nuclear fuel or high-level
			 radioactive waste, no consideration of the public health and safety, common
			 defense and security, or environmental impacts of the storage of high-level
			 radioactive waste and spent nuclear fuel generate d in reactors licensed by the
			 Nuclear Regulatory Commission in the past, currently, or in the future, is
			 required by the Department of Energy or the Nuclear Regulatory Commission in
			 connection with the development, construction, and operation of, or any permit,
			 license, license amendment, or siting approval for, a civilian nuclear power
			 reactor or any facility for the treatment or storage of spent nuclear fuel or
			 high-level radioactive waste. Nothing in this section shall affect the
			 Department of Energy’s and Nuclear Regulatory Commission’s obligation to
			 consider the public health and safety, common defense and security, and
			 environmental impacts of storage during the period of licensed operation of a
			 civilian nuclear power reactor or facility for the treatment or storage of
			 spent nuclear fuel or high-level radioactive waste.
				IVAMENDMENTS TO THE
			 INTERNAL REVENUE CODE OF 1986
			401.Credit for
			 investment in coal-to-liquid fuels projects
				(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(5)the qualifying
				coal-to-liquid fuels project
				credit.
						.
				(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
					
						48C.Qualifying
				coal-to-liquid fuels project credit
							(a)In
				generalFor purposes of section 46, the qualifying coal-to-liquid
				fuels project credit for any taxable year is an amount equal to 20 percent of
				the qualified investment for such taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of property placed in service by the taxpayer
				during such taxable year which is part of a qualifying coal-to-liquid fuels
				project—
									(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
										(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(2)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (a)(4) and (b) of section 48 shall apply.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying
				coal-to-liquid fuels project means any domestic project which—
									(A)employs either the class of reactions known
				as Fischer-Tropsch or the Schobert process to produce at least 10,000 barrels
				per day of transportation grade liquid fuels from a feedstock that is primarily
				domestic coal (including any property which allows for the capture,
				transportation, or sequestration of by-products resulting from such process,
				including carbon emissions), and
									(B)any portion of the
				qualified investment in which is certified under the qualifying coal-to-liquid
				program as eligible for credit under this section in an amount (not to exceed
				$200,000,000) determined by the Secretary.
									(2)CoalThe
				term coal means any carbonized or semicarbonized matter, including
				peat.
								(d)Qualifying
				coal-to-liquid fuels project program
								(1)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall establish a qualifying coal-to-liquid fuels project program to
				consider and award certifications for qualified investment eligible for credits
				under this section to 10 qualifying coal-to-liquid fuels project sponsors under
				this section. The total qualified investment which may be awarded eligibility
				for credit under the program shall not exceed $2,000,000,000.
								(2)Period of
				issuanceA certificate of eligibility under paragraph (1) may be
				issued only during the 10-fiscal year period beginning on October 1,
				2007.
								(3)Selection
				criteriaThe Secretary shall not make a competitive certification
				award for qualified investment for credit eligibility under this section unless
				the recipient has documented to the satisfaction of the Secretary that—
									(A)the proposal of
				the award recipient is financially viable,
									(B)the recipient will
				provide sufficient information to the Secretary for the Secretary to ensure
				that the qualified investment is spent efficiently and effectively,
									(C)the fuels
				identified with respect to the gasification technology for such project will
				comprise at least 90 percent of the fuels required by the project for the
				production of transportation grade liquid fuels,
									(D)the award recipient’s project team is
				competent in the planning and construction of coal gasification facilities and
				familiar with operation of either the Fischer-Tropsch process or the Schobert
				process, with preference given to those recipients with experience which
				demonstrates successful and reliable operations of such process, and
									(E)the award
				recipient has met other criteria established and published by the
				Secretary.
									(e)Denial of double
				benefitNo deduction or other credit shall be allowed with
				respect to the basis of any property taken into account in determining the
				credit allowed under this
				section.
							.
				(c)Conforming
			 amendments
					(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding after
			 clause (iv) the following new clause:
						
							(v)the basis of any
				property which is part of a qualifying coal-to-liquid fuels project under
				section
				48C.
							.
					(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
						
							
								Sec. 48C. Qualifying coal-to-liquid fuels
				project
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				402.Temporary
			 expensing for equipment used in coal-to-liquid fuels process
				(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 179E the following
			 new section:
					
						179F.Election to
				expense certain coal-to-liquid fuels facilities
							(a)Treatment as
				expensesA taxpayer may elect to treat the cost of any qualified
				coal-to-liquid fuels process property as an expense which is not chargeable to
				capital account. Any cost so treated shall be allowed as a deduction for the
				taxable year in which the expense is incurred.
							(b)Election
								(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
								(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
								(c)Qualified
				coal-to-liquid fuels process propertyThe term qualified
				coal-to-liquid fuels process property means any property located in the
				United States—
								(1)which employs the Fischer-Tropsch process
				or the Schobert process to produce transportation grade liquid fuels from a
				feedstock that is primarily domestic coal (including any property which allows
				for the capture, transportation, or sequestration of by-products resulting from
				such process, including carbon emissions),
								(2)the original use of
				which commences with the taxpayer,
								(3)the construction
				of which—
									(A)except as provided
				in subparagraph (B), is subject to a binding construction contract entered into
				after the date of the enactment of this section and before January 1, 2011, but
				only if there was no written binding construction contract entered into on or
				before such date of enactment, or
									(B)in the case of
				self-constructed property, began after the date of the enactment of this
				section and before January 1, 2011, and
									(4)which is placed in
				service by the taxpayer after the date of the enactment of this section and
				before January 1, 2016.
								(d)Election To
				allocate deduction to cooperative ownerIf—
								(1)a taxpayer to
				which subsection (a) applies is an organization to which part I of subchapter T
				applies, and
								(2)one or more persons
				directly holding an ownership interest in the taxpayer are organizations to
				which part I of subchapter T apply,
								the
				taxpayer may elect to allocate all or a portion of the deduction allowable
				under subsection (a) to such persons. Such allocation shall be equal to the
				person’s ratable share of the total amount allocated, determined on the basis
				of the person’s ownership interest in the taxpayer. The taxable income of the
				taxpayer shall not be reduced under section 1382 by reason of any amount to
				which the preceding sentence applies.(e)Basis
				reduction
								(1)In
				generalFor purposes of this title, if a deduction is allowed
				under this section with respect to any qualified coal-to-liquid fuels process
				property, the basis of such property shall be reduced by the amount of the
				deduction so allowed.
								(2)Ordinary income
				recaptureFor purposes of section 1245, the amount of the
				deduction allowable under subsection (a) with respect to any property which is
				of a character subject to the allowance for depreciation shall be treated as a
				deduction allowed for depreciation under section 167.
								(f)Application with
				other deductions and credits
								(1)Other
				deductionsNo deduction shall be allowed under any other
				provision of this chapter with respect to any expenditure with respect to which
				a deduction is allowed under subsection (a) to the taxpayer.
								(2)CreditsNo
				credit shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
								(g)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the property of the taxpayer as
				the Secretary shall
				require.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				179F(e)(1).
							.
					(2)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179D, both places it appears in paragraphs (2)(C) and
			 (3)(C).
					(3)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (J), by striking the period at the end of subparagraph (K) and
			 inserting , or, and by inserting after subparagraph (K) the
			 following new subparagraph:
						
							(L)expenditures for
				which a deduction is allowed under section
				179F.
							.
					(4)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the heading and text and inserting 179E, or
			 179F.
					(5)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179E the following new
			 item:
						
							
								Sec. 179F. Election to expense certain
				coal-to-liquid fuels
				facilities.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
				403.Extension of
			 alternative fuel credit for fuel derived from coal through the Fischer-Tropsch
			 process or the Schobert process
				(a)Alternative fuel
			 creditParagraph (4) of
			 section 6426(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(4)TerminationThis
				subsection shall not apply to—
							(A)any sale or use involving liquid fuel
				derived from a feedstock that is primarily domestic coal (including peat)
				through the Fischer-Tropsch process or the Schobert process for any period
				after September 30, 2020,
							(B)any sale or use
				involving liquified hydrogen for any period after September 30, 2014,
				and
							(C)any other sale or
				use for any period after September 30,
				2009.
							.
				(b)Payments
					(1)In
			 generalParagraph (5) of section 6427(e) of the Internal Revenue
			 Code of 1986 is amended by striking and and the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
						
							(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving liquid fuel derived from coal (including
				peat) through the Fischer-Tropsch process or the Schobert process sold or used
				after September 30,
				2020.
							.
					(2)Conforming
			 amendmentSection 6427(e)(5)(C) of such Code is amended by
			 striking subparagraph (D) and inserting subparagraphs (D)
			 and (E).
					
